                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOE EARL COLE                                                                      PETITIONER

V.                                                       CAUSE NO. 3:18-CV-770-CWR-MTP

PELICIA HALL                                                                      RESPONDENT

                                             ORDER

       Before the Court is petitioner Joe Earl Cole’s objection to the Magistrate Judge’s Report

and Recommendation (R&R). See Docket Nos. 90-91. Cole argues that the Court should

generally refer back to his prior motions and grant him relief, but he presents no specific reason

or explanation for how the R&R erred. On review, however, the R&R appears to be correct that

this federal habeas petition was untimely.

       Accordingly, the R&R is adopted as this Court’s own Order, and this case is dismissed

with prejudice. A separate Final Judgment shall issue. No certificate of appealability will be

granted.

       SO ORDERED, this the 15th day of July, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
